Citation Nr: 0332334	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  96-45 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a mandible 
disorder.  

2.  Entitlement to an increased disability rating for field 
of vision impairment of the right eye, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from August 1961 
to November 1961.  

This matter comes before the Board of Veterans' Appeals (VA) 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, in a May 1996 
decision, the RO denied the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected field of vision impairment of the right 
eye.  Additionally, in a March 2000 decision, the RO denied 
the issue of entitlement to service connection for a mandible 
disorder.  


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, in the statement of the case 
issued in October 1996 (with regard to the increased rating 
claim for the service-connected right eye disability), the 
statement of the case furnished in March 2001 (with regard to 
the claim for service connection for a mandible disorder), a 
March 2001 letter, a July 2002 letter, and a supplemental 
statement of the case (SSOC) (concerning both the increased 
rating, as well as the service connection, claims), the RO 
informed the veteran of the specific provisions of the VCAA, 
the criteria used to adjudicate the appealed claims, the type 
of evidence needed to substantiate the issues, and the 
specific type of information necessary from the veteran.  
Significantly, however, the RO has not notified the veteran 
of the proper time period within which to submit the 
requested evidence (one year).  

With regard to the claim for service connection for a 
mandible disorder, the Board notes that, throughout the 
current appeal, the veteran has asserted that service 
connection for a mandible disorder is warranted because this 
disability originated during his active military duty.  
Specifically, in the substantive appeal which was received in 
April 2001, the veteran contended that he was first treated 
for this condition approximately a year after entering 
service.  

The service medical records confirm that, on October 19, 
1961, the veteran sustained a fracture of his right zygomatic 
arch.  Several days later, he underwent an open reduction 
with excellent results.  

According to relevant post-service medical records, at a VA 
ears, nose, and throat examination conducted in March 1964, 
an examiner concluded that the degree of disability 
associated with the old fracture of the veteran's right 
zygoma which was treated with surgery was mild.  At an 
October 1978 VA ears, nose, and throat evaluation, the 
veteran complained of occasional headaches and some 
difficulty in mastication.  The examiner diagnosed sequela of 
a fracture of the right zygomatic arch.  

In September 1981, the veteran underwent a VA dental 
examination which demonstrated multiple missing teeth with 
root fragments and existing teeth in various stages of caries 
with generalized periodontitis, no visible scarring apparent 
intra-orally or on the face, no apparent facial deformity, no 
apparent paresthesia or anesthesia, well-demonstrated 
mandibular movements in all excursions without pain and with 
smooth tempero-mandibular joint function, no abnormality in 
speech, no apparent dysfunction of the stomatognathic 
apparatus clinically or radiographically, and a marginally 
adequate masticatory function.  The examiner concluded that 
the veteran had no apparent residuals from the zygomatic 
fracture and that no corrective measures were indicated.  

A VA dental examination completed in August 1985 demonstrated 
excellent facial contour, no scars or deformities of the head 
or face, a good opening range of the mouth, poor oral hygiene 
with multiple broken teeth, and masticatory muscles of normal 
consistency and without tender spots.  The examiner concluded 
that the evaluation was normal except for the veteran's 
caries.  

Thereafter, in September 1998, the veteran underwent another 
VA dental examination.  At that time, the veteran's main 
complaint was frequent pain on the right side of his face.  
This evaluation demonstrated missing teeth, some limitation 
of motion of the mandible (including the ability to open the 
mouth to no more than 40 millimeters) and a marked alveolar 
bone resorbtion in the maxilla.  Panoramic radiograph films 
showed evidence of a periapical radiolucent lesion associated 
with teeth #22 and #23 as well as evidence of distal caries 
on molar #18.  The examiner concluded that the veteran had an 
impaired masticatory function secondary to missing maxillary 
mandibular teeth and diagnosed impaired masticatory function, 
caries on tooth #18, and mild limitation of motion of the 
mandible.  

At a January 2000 VA dental examination, the veteran 
described occasional pain on the right side of his face when 
chewing food.  A physical evaluation demonstrated missing 
teeth, the ability to open the mandible up to 38 millimeters 
(which the examiner described as very good), and moderate 
alveolar bone resorption which was compatible with 
periodontitis.  Panoramic radiographs taken provided evidence 
of caries on the molar #19 (on its distal occlusal surface 
involving the pulp) as well as a buckle caries on tooth #23.  
The examiner again concluded that the veteran (who was 
partially edentulous) had severely impaired masticatory 
function due to many missing teeth and diagnosed caries on 
teeth #19 and #23, generalized periodontitis, and loss of 
teeth.  

In February 2002, the veteran underwent a VA dental and oral 
examination.  In the report of this evaluation, the examiner 
noted that he had reviewed the veteran's medical dental 
records, which reflect "documented evidence of [a] fracture 
of the [veteran's] right zygomatic arch on October 19, 1961, 
when [the veteran] . . . was in military service."  At the 
time of the evaluation, the veteran complained of masticatory 
difficulty due to missing teeth.  A physical examination 
demonstrated no limitation of motion of the mandible and no 
bone loss of the mandible, maxillary, or hard palate.  The 
examiner concluded that relevant radiographic films showed no 
signs of a residual fracture in the veteran's zygomatic arch 
and that his masticatory function is severely impaired due to 
missing teeth.  Upon consultation with an oral surgeon, the 
examiner also determined the veteran has no mandibular 
abnormality secondary to the residuals of a fracture of the 
right zygomatic arch.  The examiner diagnosed an impaired 
masticatory function secondary to missing teeth.  

The Board acknowledges the conclusions made by this VA 
examiner in February 2002.  Significantly, however, a 
complete and thorough review of the claims folder appears to 
indicate that all of the veteran's medical records have not 
been obtained.  In particular, the most recent report of 
treatment that the veteran received at the Mayaguez VA 
Outpatient Clinic that has been procured is dated in October 
1997, and the most recent record of medical care that he 
received at the VA Medical Center in San Juan, Puerto Rico 
that has been obtained is dated in December 1994.  
Consequently, the Board believes that the RO should have an 
opportunity to procure and to associate with the veteran's 
claims folder copies of all available records of post-service 
relevant treatment that he has received.  

With regard to the claim for a disability rating greater than 
10 percent for the service-connected field of vision 
impairment of the right eye, the Board notes that, in 
February 2002, the veteran was also accorded a VA eye 
examination, which included field of vision testing.  The 
report of these evaluations reflect corrected right distant 
vision of 20/40 and visual field concentric contraction to 
52 degrees.  

Subsequently, however, in a statement dated in October 2003, 
the veteran's representative asserted that the February 2002 
evaluation "is too old to adequately evaluate the state of 
the [veteran's right eye] condition."  As such, the 
representative requested that the veteran be accorded another 
VA visual examination.  In view of the need to obtain any 
recent eye treatment that the veteran may have received, the 
Board believes that, on remand, he should be given the 
opportunity to undergo a current VA visual evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should obtain the veteran's 
complete clinical records relating to eye 
and dental treatment that he has received 
from the VA Medical Center in San Juan, 
Puerto Rico since December 1994 and from 
the Mayaguez VA Outpatient Clinic since 
October 1997.  All such available records 
should be associated with the veteran's 
claims folder.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA dental examination to 
determine the nature, extent, and 
etiology of any diagnosed mandible 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dental pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed mandible disorder.  If 
so, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
disability is in any way related to, or 
associated with, the veteran's active 
military duty, including the 
service-connected residuals of a fracture 
of the right zygomatic arch.  

4.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA visual examination to 
determine the nature and extent of the 
service-connected field of vision 
impairment of the right eye.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including field of vision 
studies, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent visual pathology of the 
veteran's right eye, which is found on 
examination, should be noted in the 
report of the evaluation.  

The examiner should provide the central 
visual acuity of the veteran's eyes as 
well as the results of any field of 
vision testing completed.  

5.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a mandible disorder and 
entitlement to a disability rating 
greater than 10 percent for the 
service-connected field of vision 
impairment of the right eye.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in July 
2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



